Title: To Alexander Hamilton from James McHenry, 14 March 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 14th March 1799
          
          Enclosed you have a copy of a letter from Captain Frederick Frye dated 9th March 1799 respecting the arrest he is now under, together with a copy of the charges exhibitted against him
          Not knowing that the whole of the circumstances detailed in the enclosed papers may have come under your cognizance, I have thought it best to communicate them, and to rely upon you to give such relief in the premisses as may be proper and compatible with the situation of the parties
          I have the honor to be with great respect your most obd Hb St
          
            James McHenry
          
          Majr. Genl. A. Hamilton
        